SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

869
CAF 11-00805
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, GREEN, AND GORSKI, JJ.


IN THE MATTER OF KRISTIN T. WRIGHT,
PETITIONER-RESPONDENT,

                      V                                          ORDER

JEFFREY J. PATAKY, RESPONDENT-APPELLANT.


JOHN P. PIERI, BUFFALO, FOR RESPONDENT-APPELLANT.

WILLIAM R. HITES, BUFFALO, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Erie County (Lisa Bloch
Rodwin, J.), entered September 1, 2010 in a proceeding pursuant to
Family Court Act article 4. The order denied the objection of
respondent to the order of the Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court